            Case 5:21-cv-00697-D Document 18 Filed 08/31/21 Page 1 of 22




                      UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF OKLAHOMA

COBRA ACQUISITIONS LLC AND                           §
ARTY STRAEHLA,                                       §
                                                     §
                      Plaintiffs,                    §
                                                     §
                                                     §      Case No. CIV-21-697-D
       v.                                            §
                                                     §
AL GLOBAL SERVICES, LLC,                             §
                                                     §
                      Defendant.                     §

                    ORDER CONFIRMING ARBITRATION AWARD,
                               AND JUDGMENT

       Before the Court is the Application to Confirm Arbitration Award and Brief in Support

Thereof [Doc. No. 1] filed by Plaintiffs Cobra Acquisitions LLC and Arty Straehla (collectively

“Plaintiffs”). The Court, having considered the submissions of the parties and applicable legal

authority, hereby grants the Application and finds and orders as follows:

       1.      Plaintiffs filed a Demand for Arbitration with the American Arbitration Association

(“AAA”) on April 12, 2019 (as amended on May 15, 2019 and August 17, 2020) alleging that

Defendant AL Global Services, LLC (“Alpha Lobo”) breached a Master Services Agreement (the

“MSA”) and seeking two declaratory judgments and Plaintiffs’ reasonable costs and attorneys’

fees. Specifically, Plaintiffs sought declarations that (1) Cobra Acquisitions LLC (“Cobra”) was

under no obligation to renew the MSA or to enter into a new contract with Alpha Lobo following

expiration of the MSA, and that Cobra was not precluded from entering into a new contract with

a third party at that time; and (2) no valid oral contract existed between Cobra and Alpha Lobo.
             Case 5:21-cv-00697-D Document 18 Filed 08/31/21 Page 2 of 22




        2.      On June 25, 2021, after a three-day evidentiary hearing, a three-member panel of

AAA arbitrators issued the Final Award attached hereto as Exhibit 1 (the “Award”), finding, in

part, as follows:

        Declaration One: The Panel finds that the Master Service Agreement and its First
        Amendment between Cobra and Alpha Lobo terminated by its express terms on August 15,
        2018. Under the MSA and its amendment, Cobra had no contractual obligation to enter a
        new contract with Alpha Lobo but was free to contract with any entity of its choosing . . . .

        Declaration Two: The Panel finds that under the terms of the MSA, no valid oral agreement
        exists between Cobra and Alpha Lobo.

        The Panel awards Cobra its reasonable and necessary attorney fees in the amount of
        $405,345.00. Accordingly, the Panel ORDERS Alpha Lobo to pay to Cobra, for the use
        and benefit of their attorneys and in reimbursement of attorney’s fees and costs necessarily
        incurred herein, the sum of $405,345.00.

        The Panel further awards Cobra $50,000.00 in conditional appellate attorney fees in the
        event Alpha Lobo pursues an unsuccessful appeal of the Panel’s decision to an intermediate
        court of appeals. The Panel further awards Cobra $25,000.00 in the event Alpha Lobo
        pursues an unsuccessful appeal from a decision of the intermediate court of appeals to a
        higher court. . . .

        The administrative fees of the American Arbitration Association . . . shall be fully borne
        [by] Alpha Lobo. Therefore, in addition to the other sums awarded above, Alpha Lobo
        shall reimburse Cobra the sum of $49,040.00 . . . .

[Doc. No. 1-1 at pp. 17-18].

        3.      This Court has jurisdiction over this matter, personal jurisdiction over Alpha Lobo,

and the United States District Court for the Western District of Oklahoma is the proper venue for

this action.

        4.      The Federal Arbitration Act, 9 U.S.C. § 9, requires a court to confirm an arbitration

award absent proper grounds for the modification, correction, or vacation of the arbitration award.

        5.      There are no grounds or basis for modifying, correcting, or vacating the Award and,

therefore, the Application is hereby granted, and this Judgment is properly entered.




                                                  2
            Case 5:21-cv-00697-D Document 18 Filed 08/31/21 Page 3 of 22




       6.      Counsel for Plaintiffs have conferred with counsel for Alpha Lobo who agrees to

the form of this order.

       IT IS THEREFORE ORDERED that the Application is hereby granted and the Award,

which is incorporated herein by reference, is hereby confirmed in its entirety.

       IT IS FURTHER ORDERED that the declaratory judgments and judgment on the other

relief stated in the Award and in paragraph 2 above are hereby entered in favor of Plaintiffs Cobra

Acquisitions LLC and Arty Straehla and against Defendant Al Global Services, LLC for the sum

of $454,385.00, plus post judgment interest pursuant to 28 U.S.C. § 1961.

       IT IS SO ORDERED this 31st day of August, 2021.




                                                 3
          Case 5:21-cv-00697-D Document 18 Filed 08/31/21 Page 4 of 22




Agreed as to form this 18th day of August, 2021:
 AKIN GUMP STRAUSS HAUER & FELD LLP                CHASNOFF MUNGIA VALKENAAR
                                                   PEPPING & STRIBLING, LLP
  /s/M. Scott Barnard
 M. Scott Barnard, Texas #24001690                  /s/ Hayley N. Stephens
 Heather L. Peckham, Texas Bar #24028995           Blake W. Stribling, Pro Hac Vice Pending
 Amanda Praestholm, Texas Bar #24105952            1020 N.E. Loop 410, Suite 150
 AKIN GUMP STRAUSS HAUER & FELD LLP                San Antonio, TX 78209
 2300 N. Field Street, Suite 1800                  Email: bstribling@chasnoffstribling.com
 Dallas, Texas 75201
 Email: sbarnard@akingump.com                      Hayley N. Stephens
 Email: hpeckham@akingump.com                      Conner & Winters, LLP
 Email: apraestholm@akingump.com                   4100 First Place Tower
                                                   15 E. 5th Street
 HALL, ESTILL, HARDWICK,                           Tulsa, OK 74103
 GABLE, GOLDEN & NELSON, P.C.                      Email: hstephens@cwlaw.com
 Mark Petrich, Oklahoma State Bar # 11956
 320 South Boston Avenue, Suite 200                ATTORNEYS FOR DEFENDANT AL
 Tulsa, Oklahoma 74103                             GLOBAL SERVICES, LLC
 Email: mpetrich@hallestill.com

 ATTORNEYS FOR PLAINTIFFS COBRA
 ACQUISITIONS LLC AND ARTY STRAEHLA




                                              4
Case 5:21-cv-00697-D Document 18 Filed 08/31/21 Page 5 of 22
Case 5:21-cv-00697-D Document 18 Filed 08/31/21 Page 6 of 22
Case 5:21-cv-00697-D Document 18 Filed 08/31/21 Page 7 of 22
Case 5:21-cv-00697-D Document 18 Filed 08/31/21 Page 8 of 22
Case 5:21-cv-00697-D Document 18 Filed 08/31/21 Page 9 of 22
Case 5:21-cv-00697-D Document 18 Filed 08/31/21 Page 10 of 22
Case 5:21-cv-00697-D Document 18 Filed 08/31/21 Page 11 of 22
Case 5:21-cv-00697-D Document 18 Filed 08/31/21 Page 12 of 22
Case 5:21-cv-00697-D Document 18 Filed 08/31/21 Page 13 of 22
Case 5:21-cv-00697-D Document 18 Filed 08/31/21 Page 14 of 22
Case 5:21-cv-00697-D Document 18 Filed 08/31/21 Page 15 of 22
Case 5:21-cv-00697-D Document 18 Filed 08/31/21 Page 16 of 22
Case 5:21-cv-00697-D Document 18 Filed 08/31/21 Page 17 of 22
Case 5:21-cv-00697-D Document 18 Filed 08/31/21 Page 18 of 22
Case 5:21-cv-00697-D Document 18 Filed 08/31/21 Page 19 of 22
Case 5:21-cv-00697-D Document 18 Filed 08/31/21 Page 20 of 22
Case 5:21-cv-00697-D Document 18 Filed 08/31/21 Page 21 of 22
Case 5:21-cv-00697-D Document 18 Filed 08/31/21 Page 22 of 22
